 GTE SOUTHWEST INC. 563GTE Southwest Incorporated and Communications Workers of America, Local 6171.  Case 16ŒCAŒ17012 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On October 23, 1995, Administrative Law Judge Al-bert A. Metz issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The Gen-eral Counsel and the Charging Party filed answering briefs, and the Respondent filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below.1 We agree with the judge that the Respondent violated Section 8(a)(5) and (1) of the Act by refusing to supply the Union with relevant information.  Unlike the judge, however, we find that the appropriate remedy for the violation is to order the Respondent to bargain with the Union concerning disclosure of the requested informa-tion, rather than to supply the information immediately. In 1993, the Respondent began a testing procedure for the new position of customer care advocate (CCA).  Part of the test was a ﬁstructured interview,ﬂ in which a panel of supervisors posed a series of 11 hypothetical situations meant to measure the applicant™s ability to deal with cus-tomers over the telephone, and graded the candidate™s responses against a set of previously established model answers.  The test took several weeks to develop, at a cost estimated at $13,000.  Four sets of structured inter-view questions and model answers were developed; each set of questions and answers was intended to be used with numerous candidates. Employee Mary Francis Reed took the CCA test but did not pass the structured interview portion.  A griev-ance was filed on her behalf.  To help process the griev-ance, the Union sent the Respondent a letter on August 8, 1994, which requested, inter alia, copies of the evalua-tions of Reed on the structured interview, a list of the items she passed and those she failed, and how the an-swers were rated.  Specifically, the Union asked if any scale was used and, if so, for a copy and the evaluation criteria used.  The Union requested that a person selected by the Union be allowed to view the test, and suggested someone from the national union or a subject matter ex-pert selected by the national union.                                                                                                                      1 We do not rely on the judge™s statement that Gerald Okamoto, the Respondent™s regional manager of employee and labor relations, admit-ted that he did not know of any instance when the Union had compro-mised confidential information.  We find no support in the record for that statement. The Respondent has requested oral argument.  The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. The General Counsel has moved to strike from the record attachment 2 to the Respondent™s posthearing brief to the judge.  As that attach-ment is not part of the record as defined in Sec. 102.45(b) of the Board™s Rules and Regulations, we find it unnecessary to pass on the General Counsel™s motion. By letter dated September 7, the Respondent furnished certain requested information, but advised the Union that, concerning the information requests described above, ﬁGTE will not provide details regarding the grad-ing criteria, copies of evaluations by panel members, or allow a viewing of the test/testing material.  To do so would enhance the possibility of compromising or im-pairing the validity of the structured interview process.ﬂ  The Respondent never provided the disputed informa-tion.  An attempt to work out a settlement agreement on the eve of the hearing was unsuccessful. As the judge found, the Respondent concedes that the information requested was relevant to the Union™s griev-ance processing needs.  However, the Respondent con-tends that to provide the information to the Union with-out restriction would compromise the test and necessitate the time-consuming and costly development of a new structured interview test. The judge found that the Respondent had not ﬁfullyﬂ established its confidentiality defense.  He noted that the parties have a long-established collective-bargaining relationship, and that the Union has handled other confi-dential information without violating the Respondent™s trust.  He also found that the Respondent had not made a good-faith attempt to accommodate the Union™s need for the disputed information (or, in fact, any attempt at all until the eve of trial).  He therefore ordered the Respon-dent to supply the information immediately.  However, the judge also found that ﬁthe Respondent has . . . raised an element of the confidential nature of the information that it reasonably seeks to protect.ﬂ  Thus, he directed the Union not to disclose the information to anyone not in-volved in or necessary to the resolution of the grievance; persons entitled to access would include subject matter experts designated by the Union.2  In its exceptions, the Respondent contends that it es-tablished its confidentiality defense and attempted to accommodate the Union™s information needs, both by attempting to reach a settlement before trial and by at-taching to its posthearing brief a proposed settlement agreement. It argues that the judge erred in excluding the first proposed settlement agreement from evidence and by placing too much emphasis on the Union™s reliability in protecting past confidences.    2 GC Exhs. 2 and 3, which contain information the Respondent claims to be confidential, were placed under seal and subjected to a protective order by the judge. 329 NLRB No. 57  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564The Respondent further argues 
that, even if there was a 
violation, the judge erred in giving the Union immediate 
access to the information.  It contends that the only safe-
guard provided by the judgeŠthe protective orderŠwas 
exactly the sort that the Supreme Court found inadequate 
in 
Detroit Edison Co. v. NLRB
.3  It argues that the appro-
priate remedy is to order the parties to bargain over the 
conditions under which the information may be dis-
closed, as the Board did in other cases involving unions™ 
requests for employers™ proprietary information.
4  We adopt the judge™s finding that the Respondent vio-
lated Section 8(a)(5) and (1
) by failing to provide the 
Union with the testing information it sought in its August 
8, 1994 letter.  As the judge found, the information re-
quested by the Union is relevant and necessary for the 
Union to process Reed™s grievance, and the Respondent 
does not contend otherwise.  The Respondent therefore 
was required either to provide the information promptly, 
as requested, or to attempt to accommodate its confiden-
tiality concerns and the Union™s need for the informa-
tion.
5  It did neither.  Although the Respondent did pro-
vide some of the information, as to which it raised no 
confidentiality concerns, it flatly refused to provide the 
rest and made no offer to seek an accommodation until 
the eve of trial, a year after the Union made its request.
6                                                            
A delay of that extent is plainly inconsistent with the 
Respondent™s duty expeditious
ly to seek an accommoda-
tion because, even had the attempt to accommodate been 
successful, the Union still would have been deprived of 
necessary information for a year.
7 We also find, however, that the Respondent has dem-
onstrated that it has a legitimate and substantial interest 

in ensuring that the integrity of its testing materials not 
be compromised.  As the judge found, the test took sev-
eral weeks to develop and cost around $13,000.  If the 
questions and model answers were disseminated among 
employees, the test would soon become worthless as an 
evaluation tool, and the Respondent would have to spend 
                                                           
3 440 U.S. 301 (1979). 
4 E.g., 
Minnesota Mining & Mfg. Co
., 261 NLRB 27 (1982
); Borden 
Chemical, 261 NLRB 64 (1982); and 
General Dynamics Corp., 268 
NLRB 1432 (1984).  Both 
Minnesota Mining & Mfg. Co
. and
 Borden 
Chemical were enforced in 
Oil, Chemical & Atomic Workers v. NLRB
, 711 F.2d 348 (D.C. Cir. 1983). 
5 Tritac Corp., 286 NLRB 522 (1987); 
Pennsylvania Power Co
., 301 
NLRB 1104, 1105 (1991). 
6 In this regard, the Respondent™s conduct is distinguishable from 
that of the employer in 
East Tennessee Baptist Hospital v. NLRB, 6 
F.3d 1139 (6th Cir. 1993).  The employer in that case promptly made 
an offer of accommodation that the union refused.   
We find no merit in the Respondent™s argument that the Union made 
no attempt to accommodate or to gu
arantee confidentiality.  The Re-
spondent, not the Union, was the party that was required to seek ac-

commodation.  See, e.g., 
Tritac Corp
., supra at 528; 
Consolidation 
Coal Co., 310 NLRB 109, 112 (1993). 
7 Consequently, the judge™s failure to admit into evidence or to con-
sider the Respondent™s attempt at 
settlement made on the evening be-
fore the hearing and, a fortiori, his failure to consider the Respondent™s 
attachment to its posthearing brief, were not improper. 
additional time and incur additional costs in order to re-
place it.8 In these circumstances, we do
 not agree with the judge 
that the Respondent should be ordered to furnish the re-
quested information immediately.  In similar cases, when 
unions have requested relevant information of a proprie-
tary nature, the disclosure of which might compromise 

employers™ important business 
interests or trade secrets, 
the Board has found it appropriate to give the parties an 

opportunity to bargain in good faith regarding conditions 
under which unions could r
eceive needed information 
with appropriate safeguards for employers™ legitimate 
proprietary interests.
9 We find that approach appropriate here as well.  We 
recognize, as the Board has in
 the past, that if the Re-
spondent and the Union are unab
le to reach agreement on 
a method of protecting their respective interests, the par-

ties may be back before us again.  If there is a question as 

to whether the parties have bargained in good faith, we 
shall make that determination.  If need be, we shall bal-
ance the Union™s right of acce
ss to relevant information 
against the Respondent™s confidentiality concerns, in 
accordance with the prin
ciples set forth in 
Detroit Edi-
son.  However, we believe that first allowing the parties 
an opportunity to resolve th
eir differences best effectu-
ates the Act™s policy of ma
intaining industrial peace 
through the resolution of workplace disputes through 
collective bargaining.
10 ORDER The National Labor Relations Board orders that the 
Respondent, GTE Southwest Incorporated, Irving, Texas, 

its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing or failing to bargain in good faith with 
Communications Workers of Am
erica, Local 6171 as the 
exclusive collective-bargaining representative of em-

ployees in the following appropriate unit: 
 All nonsupervisory, nonprofessional, and nonadminis-

trative employees within the Company; excluding all 
secretaries or clerical employees who handle confiden-

tial personnel information and who report directly to 
Company Officers, Department Heads, Vice President-
General Managers, Division Managers, District Man-
 8 The Union™s request concerned only one of the four alternative 
tests that the Respondent had developed.
  Thus, even if that particular 
test should be compromised, the 
Respondent still would have three 
other tests it could use.  Obviously, however, in a large company like 
the Respondent, many employees will 
take these tests. Some will fail, 
and some of those, like Reed, will file grievances.  The Respondent 
might quickly find itself with no usab
le tests left after a few such griev-
ances unless unauthorized disclosure can be prevented. 
9 See, e.g., 
Minnesota Mining & Mfg. Co
., supra at 32; 
Borden 
Chemical, supra at 65; and 
General Dynamics Corp., supra at 1433 
10 We shall also modify the judge™s recommended Order in accor-
dance with Indian Hills Care Center
, 321 NLRB 144 (1996), and 
Excel Container, Inc.
, 325 NLRB 17 (1997). 
 GTE SOUTHWEST INC. 565agers, Division Department Managers and Customer 
Service Managers; employees of the Security Depart-
ment, Legal Department, Human Resources Depart-
ment, Safety Department, and Education and Training 
Department; employees in the General Office Payroll 
Section and Treasury; designated employees of the Of-
fices Services section; guards and supervisors as de-

fined in the Act. 
 By refusing or failing to furnish the Union information rele-

vant to the processing of grievances or the administration of 
the collective-bargaining agreement. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain collectively in good faith with 
the Union regarding the Union™s August 8, 1994 request 

for information concerning the structured interview test 
for the customer care advocate position, and thereafter 
comply with the terms of an
y agreement r
eached through 
such bargaining. 
(b) Within 14 days after service by the Region, post at 
its facilities in Texas copies of the attached notice 
marked ﬁAppendix.ﬂ
11  Copies of the notice, on forms 
provided by the Regional Director for Region 16, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time si
nce September 7, 1994. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                          
 11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to bargain in good faith with 
Communications Workers of Am
erica, Local 6171 as the 
exclusive collective-bargaining representative of our 

employees in the following appropriate unit: 
 All nonsupervisory, nonprofessional, and nonadminis-

trative employees within the Company; excluding all 
secretaries or clerical employees who handle confiden-
tial personnel information and who report directly to 
Company Officers, Department Heads, Vice President-
General Managers, Division Managers, District Man-
agers, Division Department Managers and Customer 
Service Managers; employees of the Security Depart-
ment, Legal Department, Human Resources Depart-
ment, Safety Department, and Education and Training 
Department; employees in the General Office Payroll 
Section and Treasury; designated employees of the Of-
fices Services section; guards and supervisors as de-
fined in the Act. 
 By refusing to furnish the Union with information relevant 
to the processing of grievances or the administration of the 
collective-bargaining agreement.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain collectively in good faith 
with the Union regarding its August 8, 1994 request for 

information concerning the st
ructured interview test for 
the customer care advocate po
sition, and thereafter com-
ply with the terms of any agreement reached through 

such bargaining. 
 GTE SOUTHWEST 
INCORPORATED
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566 Edward B. Valverde, Esq., 
for the General Counsel.
 Richard G. Stewart Jr., Esq., 
for the Respondent
. John R. Vasquez, Esq. (Van Os & Vasquez), 
for the Charging 
Party. 
DECISION ALBERT A. M
ETZ, Administrative Law Judge. This case was 
heard at Fort Worth, Texas, on August 10, 1995.
1  The Com-
munications Workers of America, Local Union No. 6171 (the 
Union) has charged that GTE 
Southwest Incorporated (Respon-
dent) violated Section 8(a)(1) and (5) of the National Labor 
Relations Act (NLRA or the Act)
. The Respondent admits that 
it is an employer engaged in commerce within the meaning of 

Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act.  
This case involves the Respondent™s refusal to provide the 
Union with certain information about a job promotion test. At 
issue is the balancing of the Union™s right to that information in 
order to represent employees in the grievance procedure and the 
Respondent™s right to protection from the disclosure of the 
requested testing information. 
I find the Respondent did violate 
the Act as alleged, but that it is entitled to a limitation on the 

dissemination of the 
test material.  
1. Background  The Union is the collective-bargaining representative for a 
unit of all nonsupervisory, nonprofessional, and nonadministra-

tive employees at the Respondent
™s operations. The parties™ 
collective-bargaining relationship dates from 1937.  
In 1993, the Respondent created a testing procedure for a 
new position, Customer Care 
Advocate (CCA). Drafting the 
new test required a multiweek series of meetings and the con-
centrated efforts of several employees. The Respondent esti-
mates the cost of inventing the test was approximately $13,000. 
Four sets of questions were create
d for part of the test called a 
structured interview. This element is administered by giving the 
applicant 11 scenarios that measure the employee™s ability to 
deal with customers over the telephone. The applicant™s re-
sponses are graded by three-panel members and their scores are 
then synthesized into the final grade.  
Unit employee, Mary Francis Reed, took the test for the 
CCA job. Reed did not get a passing grade on the structured 
interview part of the examination. A grievance was filed on her 
behalf which ultimately progressed to the third step of the 
grievance procedure.  
2. The Union™s request for information  
In order to process Reed™s grievance the Union sent a letter 
to the Respondent on August 8. That letter, in pertinent part, 
requested the following information from the Respondent: 
 1. Copies of the evaluations made on the grievant dur-
ing the structured interview test.  
2. A list of the items that the grievant failed on the 
structured interview test.  
3. A list of the items that the grievant passed on the 
structured interview test.  
4. Specifically how are the answers rated? Is there any 
type of scale used? If so please provide a copy and the cri-
teria used.  
                                                          
 1 All subsequent dates refer to
 1994 unless otherwise indicated. 
. . . . We would also request a person selected by the Union 
be allowed to view the test. We would suggest someone 
from the National CWA or a subject-matter expert se-
lected by the National CWA. [GC Exh. 6.]  
3. The Respondent™s reply to
 the information request  
On September 7 Respondent™s re
presentative, T. J. Smith, 
replied to the Union™s request giving answers to some of the 
questions posed. Additio
nally Smith stated: 
 GTE will not provide details regarding the grading criteria, 
copies of evaluation by panel members, or allow a viewing of 
the test/testing material. To 
do so would enhance the possibil-
ity of compromising or impairing the validity of the structured 
interview process. [GC.Exh. 5.]  
 The Respondent did not thereaft
er supply the Union with any 
of the above noted information. Consequently, the Union filed 
the instant charge on October 11.  
4. The parties™ positions  
During the hearing the Respond
ent conceded the relevancy 
of the information requested. However, the Respondent argues 
that to provide the test information or allow its viewing without 
restriction would compromise the integrity of the test for future 

use. This would result in creating a new structured interview 
test that would be time consuming and costly. In its brief the 
Respondent asserts the proper remedy to rectify its failure to 
provide the information be (1) a proposed settlement agreement 
attached to its brief, or, (2) that the parties be ordered to bargain 
in good faith in order to reach a mutually acceptable accommo-
dation of their respective interests.  
The General Counsel and the Union assert that the Respon-
dent has clearly refused to supply the bargaining agent with 
relevant information needed to fulfill its grievance processing 

responsibilities. They argue the information should be provided 
forthwith.  5. Analysis of the information request  
a. The general duty to supply information
  An employer is required to provide a union relevant and nec-
essary information that it asks for in the performance of its 
collective-bargaining responsibilities. NLRB v. Acme Industrial 
Co., 385 U.S. 432 (1967). However, a union™s request does not 
automatically obligate the employ
er to supply all the informa-
tion in the manner requested. The duty depends upon the cir-

cumstances of the particular case. 
Detroit Edison Co. v. NLRB
, 440 U.S. 301 (1979). As noted above, there is no dispute about 

the relevancy of the Union™s request in this case, and I find that 

the requested information is relevant and necessary to the Un-
ion™s processing of the Reed grievance.  
b. The confidentiality issue
  The Respondent raised the confidentiality issue in its Sep-
tember 7 letter by stating the viability of the test will be com-
promised if unauthorized persons are given access to the mate-
rials. The party asserting confidentiality bears the burden of 
proof in sustaining that defense. Howard University, 290 NLRB 1006, 1007 (1988). Where the employer has a ﬁlegiti-

mate and substantialﬂ interest 
in not providing the information 
it must make a reasonable and good-faith effort to accommo-
date the Union™s need for the relevant information. 
Detroit 
Edison Co. v. NLRB
, supra. At the trial the parties were given 
 GTE SOUTHWEST INC. 567time to attempt to settle this dispute. These private settlement 
discussions were not fruitful. Th
ere is no other significant evi-
dence the Respondent
 attempted to accommodate the Union™s 
request for the information. Island Creek Coal Co
., 289 NLRB 
851 fn. 1 (1988); Fed.R.Evid. 408.  
The Union has historically been privy to confidential infor-
mation provided by the Respondent. The Respondent™s agent, 
regional managerŠlabor and em
ployee relations, Gerald Oka-
moto, admitted that he knew of no instance when the Union had 
compromised the confidentiality of
 information it had received. 
Union Representative William L. Davis confirmed the past 

practice between the parties of the Union being provided confi-
dential information. Davis tes
tified that the Union had never 
received any complaints from the Respondent about its han-
dling of confidential information.  
As a factor in examining a confidentiality defense the Board 
considers the reliability of a un
ion in protecting confidential 
information. Pertec Computer Corp
., 284 NLRB 810, 811 
(1987). Where the evidence shows 
there is no problem in this 
regard the Board has ordered the production of the information 
with reasonable restrictions on disclosure. 
People Care
, 299 
NLRB 875, 876 (1990); 
Howard University, supra.  
The parties have a long-term 
relationship and the Union has 
handled confidential information with trustworthiness. I find 

that the Union can be expected to reasonably protect the test 
information it requests from una
uthorized disclosure. More-
over, there is a lack of reasonable and good-faith accommoda-
tion on the part of the Respondent to attempt to provide the 
information to the Union. In sum, I find the Respondent has not 
met its burden of fully establishi
ng its confidentiality defense. I 
find, therefore, that the Respond
ent has violated Section 8(a)(1) 
and (5) of the Act by not giving the Union the relevant informa-
tion it seeks.  
The appropriate remedy in this case shall include the Union™s 
right to immediate access to the information requested in its 
August 8 letter. The Respondent has, however, raised an ele-
ment of the confidential nature of the information that it rea-
sonably seeks to protect. Thus, 
the Union shall be directed not 
to disclose the information to any persons who are not involved 

in or necessary to the resolution of the Reed grievance. 
Howard 
University, supra. Persons who are entitled to access shall in-
clude subject-matter experts 
designated by the Union.  
6. Protective order  
At the hearing Respondent was granted a limited protective 
order relative to two documents 
that had been subpoenaed by 
the General Counsel. Section 
102.39, Board™s Rules and Regu-
lations; Fed.R.Civ.P. 26(c). The or
der directed that the Techni-
cal Report (GC Exh. 2) and the Summary Rating Form (GC 
Exh. 3) were to be limited to 
the use of counsel during the hear-
ing, were not to be publicly di
sclosed, and if any questions 
about their handling arose they were
 to be placed before me for 
ruling. I issued a written Order that required these two exhibits 
be placed under seal by the court reporter and noted the disposi-
tion of these exhibits would be
 treated in my decision.  
By this decision the Union has now been granted access to 
the test materials. No party objec
ted to the protective order. In 
order to protect the above noted
 exhibits from being generally 
disclosed they shall remain sealed. See discussion, 
United Par-cel Service
, 304 NLRB 693, 694 (1991). To the extent that any 
parts of these exhibits are otherwise contained in the record 
those portions are not effected
 by the protective order.  
CONCLUSIONS OF 
LAW 
 1. GTE Southwest Incorporated is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.  
2. Communications Workers of America, Local 6171 is a la-
bor organization within the meaning 
of Section 2(5) of the Act.  
3. The Union is the exclusive collective-bargaining represen-
tative within the meaning of Section 9(a) of the Act of certain 
employees in the following appropriate unit: 
 All nonsupervisory, nonprofessi
onal, and nonadministrative 
employees within the Company; excluding all secretaries or 

clerical employees who handle confidential personnel infor-
mation and who report directly to Company Officers, De-
partment Heads, Vice President-General Managers, Division 
Managers, District Managers, Division Department Managers 
and Customer Service Managers; employees of the Security 
Department, Legal Department, Human Resources Depart-
ment, Safety Department, an
d Education and Training De-
partment; employees in the General Office Payroll Section 

and Treasury; designated employees of the Offices Services 
section; guards and supervisors as defined in the Act.  
 4. By refusing to furnish the 
Union with relevant and neces-
sary information of test documents as set forth in the Union™s 

August 8, 1994 letter, the Respondent engaged in unfair labor 
practices affecting commerce within the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act.  
THE REMEDY  Having found that the Respondent has engaged in certain un-
fair labor practices, I find it necessary to order it to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  
[Recommended Order omitted from publication.] 
 